Citation Nr: 1639129	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-24 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle disorder.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disorder manifested by chronic leg pain.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1983 to February 1994.  The Veteran also had active duty for training from March 2007 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Atlanta, Georgia.  

In October 2015, the Veteran's representative informed VA that her client was withdrawing his request for a video conference hearing which was originally submitted in August 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In a March 2015 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for a bilateral ankle disability and for a disability manifested by chronic leg pain.  In May 2015, the Veteran, via his representative, submitted a timely notice of disagreement with these determinations.  The United States Court of Appeals for Veterans Claims has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a bilateral ankle disability and for a disability manifested by chronic leg pain must be remanded by the Board to allow the RO or the AMC to issue a statement of the case on these claims.  

The Veteran argues that his diabetes mellitus and hypertension began during active duty or within one year of his discharge from active duty in February 1994.  He wrote that he was not feeling well during that time period.  

There is some evidence which seems to support the Veteran's claims.  Associated with the claims file is a report of the Veteran's January 1995 pre-employment examination with the City of Macon, Georgia.  This was conducted less than one year after the Veteran's first period of active duty service.  At that time, the Veteran's blood sugar was reported as 148 and the document was annotated with the statement "mild diabetic?"  This document seemed to indicate that a clinician thought the Veteran might have mild diabetes mellitus within one year of the Veteran's discharge.  The Veteran is currently diagnosed with diabetes mellitus.  Additionally, the Board notes that if diabetes mellitus was present to a compensable degree within one year of discharge, it would allow for the grant of service connection for diabetes mellitus on a presumptive basis.  It is not apparent to the Board if the Veteran's current diabetes mellitus began during active duty or was present to a compensable degree within one year of discharge but there is some evidence to suggest such a possibility.  A VA examination is required to obtain this evidence.  

The service treatment records from the Veteran's first period of active duty service include blood pressure readings which are high.  At the time of the Veteran's entrance examination in February 1983, blood pressure was 118/76.  In June 1988, blood pressure was 120/78.  In March 1992, blood pressure was 150/90.  In September 1992, blood pressure was 150/100.  In October 1992, there was a reading of 160/110.  In March 1993, blood pressure was 120/84.  The Veteran did not have a separation examination when he separated from service in February 1994.  VA defines hypertension as diastolic blood pressure predominantly 90 or greater.  It appears that the Veteran may have met the VA criteria for a diagnosis of hypertension for at least some of the time he was on active duty.  The Veteran is currently diagnosed with hypertension.  Additionally, the Board notes that if hypertension was present to a compensable degree within one year of discharge, it would allow for the grant of service connection for hypertension on a presumptive basis.  It is not apparent to the Board if the Veteran's current hypertension began during active duty or was present to a compensable degree within one year of discharge but there is some evidence to suggest such a possibility.  A VA examination is required to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.   Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Issue a statement of the case addressing whether new and material evidence has been received to reopen the claims of entitlement to service connection for a bilateral ankle disability and for a disability manifested by chronic leg pain.  The Veteran must be advised of the requirements to perfect an appeal with respect to these new issues.  

3.  Then, the Veteran should be afforded a VA examination by a physician or physicians with sufficient expertise to determine the nature and etiology of his diabetes mellitus type II and hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated diagnostic tests and studies should be accomplished.  The examiner or examiners must review and specifically discuss the Veteran's assertions.  

After a thorough review of the evidence, the examiner or examiners should provide an opinion with respect to each of the disorders at issue as to whether there is a 50 percent or better probability that the disorder was incurred in or aggravated by active duty service and also whether there is a 50 percent or better probability that the disorder was present to a compensable degree within one year of the Veteran's discharge from active duty in February 1994.  The RO must provide the examiner(s) with the current rating criteria which describes what would constitute a compensable evaluation for diabetes mellitus type II and hypertension.  

A complete rationale for all opinions expressed must be provided.  A complete rationale is not simply a restatement of the evidence or stating an opinion, but must include the application of medical analysis to the relevant evidence and a discussion of that application.  If an examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other indicated development.
 
5.  Thereafter, readjudicate the remanded claims to include the new and material claims if the Veteran perfects these appeals.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond thereto.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




